
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 


AMENDED EXPENSE REIMBURSEMENT AGREEMENT
 
THIS AMENDED EXPENSE REIMBURSEMENT AGREEMENT (the “Agreement”), dated as of
August 9, 2010, is entered into by and between Tortoise Capital Resources
Corporation (the “Company”), a Maryland corporation, and Tortoise Capital
Advisors, LLC, a Delaware limited liability company (the “Adviser”).
 
WHEREAS, the Company is registered under the Investment Company Act of 1940, as
amended (the “1940 Act”), as a closed-end management company.
 
WHEREAS, the Company and the Adviser have entered into an Investment Advisory
Agreement (“Advisory Agreement”), pursuant to which the Adviser provides
investment management and advisory services to the Company for compensation
based on the value of the average managed assets of the Company.  The defined
terms used in this Agreement without definition are used herein as defined in
the Advisory Agreement; and


WHEREAS, the Company and the Adviser entered into an Expense Reimbursement
Agreement dated as of February 8, 2010 (the “Agreement”); and


WHEREAS, the Company and the Adviser desire to increase the amount of expense
reimbursement to the Company as set forth herein; and
 
WHEREAS, the Company and the Adviser have determined that it is appropriate and
in the best interests of the Company for the Adviser to reimburse the Company
for certain amounts of expenses for a limited period of time.
 
NOW THEREFORE, the parties hereto agree as follows:
 
1.  EXPENSE REIMBURSEMENT.
 
The Adviser shall reimburse the Company for certain expenses incurred by the
Company beginning January 1, 2010 and ending December 31, 2010.  For the period
from January 1, 2010 through May 31, 2010, the Adviser shall reimburse the
Company quarterly for expenses incurred by the Company in an amount equal to an
annual rate of 0.25% of the Company’s average monthly Managed Assets for such
quarter.  For the period from June 1, 2010 through December 31, 2010, the
Adviser shall reimburse the Company quarterly for expenses incurred by the
Company in an amount equal to an annual rate of 0.50% of the Company’s average
monthly Managed Assets for such quarter.
 
To effect the expense reimbursement contemplated by this Agreement, the Company
shall offset the desired amount of any such reimbursement against the investment
advisory fee payable for such quarter pursuant to the Advisory Agreement.
 
2.  MISCELLANEOUS.
 
2.1  Captions.  The captions in this Agreement are included for convenience of
reference only and in no other way define or delineate any of the provisions
hereof or otherwise affect their construction or effect.
 
2.2  Interpretation.  Nothing herein contained shall be deemed to require the
Company to take any action contrary to the Company’s governing documents, or any
applicable statutory or regulatory requirement to which it is subject or by
which it is bound, or to relieve or deprive the Company’s Board of Directors of
its responsibility for and control of the conduct of the affairs of the Company.
 
2.3  Amendments.  This Agreement may be amended only by a written agreement
signed by each of the parties hereto.
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized as of the day and year first above
written.
 

  TORTOISE CAPITAL RESOURCES CORPORATION          
 
By:
/s/ Edward P. Russell       Name:  Edward P. Russell       Title:  President    
     

 

  TORTOISE CAPITAL ADVISORS, L.L.C.          
 
By:
/s/ Terry Matlack       Name:  Terry Matlack        Title:  Managing Director   
       





 









